Order, Family Court, New York County (Clark Richardson, J.), entered on or about December 29, 1997, which, after a hearing, dismissed petitioner’s application for custody of the parties’ child and granted respondent’s cross petition for custody, unanimously affirmed, without costs.
While both parties are fit and loving parents, based upon our consideration of the totality of the circumstances and our weighing of the various factors particularly relevant to determining the instant custody petitions (see, Eschbach v Eschbach, 56 NY2d 167, 172), we agree with the Family Court that it would be in the child’s best interests (supra) for custody to be awarded solely to respondent-father with liberal visitation to petitioner-mother. Concur — Ellerin, P. J., Tom, Mazza-relli, Wallach and Lerner, JJ.